ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-005, concluding that JOSEPH JEROME FELL of BERNARDSVILLE, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.8(a)(2) (entering into a business transaction with a client without advising the client, in wilting, of the desirability of seeking the advice of independent counsel), and RPC 1.8(a)(3) (entering into a business transaction with a client without obtaining the client’s written informed consent to the terms of the transaction and the lawyer’s role in the transaction), and good cause appearing;
It is ORDERED that JOSEPH JEROME FELL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.